                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    WILLIAM GILDAS,                                         Case No. 2:19-CV-851 JCM (VCF)
                 8                                           Plaintiff(s),                      ORDER
                 9           v.
               10     FINANCIAL PACIFIC INSURANCE
                      COMPANY,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is defendant Financial Pacific Insurance Company’s
               14
                      (“defendant”) motion to dismiss or, in the alternative, sever/bifurcate and stay plaintiff’s claims
               15
                      for bad faith. (ECF No. 6). Plaintiff William Gildas (“plaintiff”) filed a response (ECF No. 7),
               16
                      to which defendant replied (ECF No. 9).
               17
                      I.     Background
               18
                             The instant action arises from a dispute regarding the valuation of an underinsured
               19
                      motorist claim. On November 24, 2014, plaintiff was driving a vehicle owned by his employer,
               20
                      Done Right Plumbing, Inc. (“Done Right”).              (ECF No. 1-1 at 3).     Done Right had an
               21
                      underinsured and/or uninsured motorist (“UIM”) policy with defendant. Id. at 5. Non-party
               22
                      driver Eric Espinoza-Cuellar hit plaintiff’s vehicle and fled the scene. Id. at 3.
               23
                             Plaintiff sustained “severe injuries and damages,” which included “extensive medical
               24
                      special damages.” Id. at 4. Ezpinoza-Cuellar had an insurance policy with GEICO Casualty Co.
               25
                      (“Geico”) with a $15,000 per-person policy limit. Id. at 3. Geico tendered its $15,000 policy
               26
                      limit to plaintiff. Id. Due to the extent of plaintiff’s damages, however, the Geico’s $15,000
               27
                      policy limit was not enough to compensate plaintiff for his damages. Id. at 4.
               28

James C. Mahan
U.S. District Judge
                1              Thus, plaintiff notified defendant that he had a claim under his employer’s UIM policy.
                2     Id. Defendant acknowledged the claim, requested additional information, and ultimately offered
                3     plaintiff $25,000. Id. Plaintiff declined the $25,000 as insufficient and requested a certified
                4     copy of the UIM policy. Id. Plaintiff alleges that defendant’s refusal to pay the policy limits was
                5     made in bad faith and “without a reasonable basis in fact or law.” Id.
                6              Plaintiff then filed the instant action in the Eighth Judicial District Court, alleging breach
                7     of contract, bad faith, unfair claims practices, and unjust enrichment against defendant.1 The
                8     complaint was timely removed to this court. (ECF No. 1). Defendant now moves to dismiss
                9     plaintiff’s bad faith claim or, in the alternative, sever/bifurcate and stay the bad faith claim until
              10      plaintiff’s breach of contract claim is resolved. (ECF No. 6).
              11      II.      Legal Standard
              12            A. Motion to dismiss
              13               A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which relief
              14      can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short
              15      and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
              16      8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not
              17      require detailed factual allegations, it demands “more than labels and conclusions” or a
              18      “formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678
              19      (2009) (citation omitted).
              20               “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
              21      U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
              22      matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation
              23      omitted).
              24               In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
              25      when considering motions to dismiss. First, the court must accept as true all well-pled factual
              26      allegations in the complaint; however, legal conclusions are not entitled to the assumption of
              27
                               1
                               Defendant initially sued United Fire & Casualty Company d/b/a United Fire Group, but
              28      later amended his complaint to bring claims against defendant. (Compare ECF No. 1-1, with
                      ECF No. 1-2).
James C. Mahan
U.S. District Judge                                                    -2-
                1     truth. Id. at 678-79. Mere recitals of the elements of a cause of action, supported only by
                2     conclusory statements, do not suffice. Id.
                3                Second, the court must consider whether the factual allegations in the complaint allege a
                4     plausible claim for relief. Id. at 679. A claim is facially plausible when plaintiff’s complaint
                5     alleges facts that allow the court to draw a reasonable inference that defendant is liable for the
                6     alleged misconduct. Id. at 678.
                7                Where the complaint does not permit the court to infer more than the mere possibility of
                8     misconduct, the complaint has “alleged—but it has not shown—that the pleader is entitled to
                9     relief.”     Id. at 679.   When the allegations in a complaint have not crossed the line from
              10      conceivable to plausible, plaintiff’s claim must be dismissed. Twombly, 550 U.S. at 570.
              11                 The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d
              12      1202, 1216 (9th Cir. 2011). The Starr court held,
              13                        First, to be entitled to the presumption of truth, allegations in a
                                        complaint or counterclaim may not simply recite the elements of a
              14                        cause of action, but must contain sufficient allegations of
                                        underlying facts to give fair notice and to enable the opposing
              15                        party to defend itself effectively. Second, the factual allegations
                                        that are taken as true must plausibly suggest an entitlement to
              16                        relief, such that it is not unfair to require the opposing party to be
                                        subjected to the expense of discovery and continued litigation.
              17
              18      Id.
              19            B. Motion to bifurcate
              20                 Federal Rule of Civil Procedure 42(b) states, in relevant part, that “[f]or convenience, to
              21      avoid prejudice, or to expedite and economize, the court may order a separate trial of one or
              22      more separate issues, claims, cross-claims, counterclaims, or third-party claims.” Fed. R. Civ. P.
              23      42. The decision to bifurcate is committed to the sound discretion of the trial court. Hirst v.
              24      Gertzen, 676 F.2d 1252, 1261 (9th Cir .1982). Bifurcation is appropriate when it simplifies the
              25      issues for the jury and avoids the danger of unnecessary jury confusion. Id. Bifurcation is
              26      particularly appropriate when resolution of a single claim or issue could be dispositive of the
              27      entire case. See O’Malley v. United States Fidelity and Guaranty Co., 776 F.2d 494, 501 (5th
              28      Cir. 1985) (“Since a recovery on the bad faith claim would not have been possible unless

James C. Mahan
U.S. District Judge                                                     -3-
                1     O’Malley prevailed on his coverage claim, the district court acted correctly in bifurcating the
                2     issues to avoid prejudice and to expedite the trial.”).
                3     III.      Discussion
                4               As an initial matter, defendant moves to dismiss plaintiff’s unjust enrichment claim.
                5     (ECF No. 6 at 4–5). Plaintiff stipulates to the dismissal of this claim. (ECF No. 7 at 10). Thus,
                6     the court grants defendant’s motion as to the unjust enrichment claim.
                7            A. Motion to dismiss
                8               1. Bad faith claim
                9     In order to prevail on a bad-faith claim, plaintiffs must show “the absence of a reasonable basis
              10      for denying benefits and the defendant’s knowledge or reckless disregard of the lack of a
              11      reasonable basis for denying the claim.” Falline v. GNLV Corp., 823 P.2d 888, 891 (Nev. 1991)
              12      (quotation marks, ellipses, and citation omitted).
              13                Because bad faith requires the defendant to be objectively and subjectively unreasonable,
              14      the genuine dispute doctrine provides that “the insurer is not liable for bad faith for being
              15      incorrect about policy coverage as long as the insurer had a reasonable basis to take the position
              16      that it did.” Pioneer Chlor Alkali Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pennsylvania,
              17      863 F. Supp. 1237, 1242 (D. Nev. 1994) (citing Am. Excess Ins. Co. v. MGM Grand Hotels, Inc.,
              18      729 P.2d 1352, 1355 (Nev. 1986)). The Ninth Circuit has unambiguously held that, “because the
              19      key to a bad faith claim is whether denial of a claim was reasonable, a bad faith claim should be
              20      dismissed on summary judgment if the defendant demonstrates that there was ‘a genuine
              21      dispute as to coverage.’” Feldman v. Allstate Ins. Co., 322 F.3d 660, 669 (9th Cir. 2003)
              22      (emphasis added).
              23                Here, plaintiff and defendant dispute the valuation of plaintiff’s UIM claim. Defendant
              24      contends that the parties dispute only the valuation of plaintiff’s UIM claim. (ECF No. 6 at 7–8).
              25      Defendant argues that “[a]s a matter of law, such a dispute is not bad faith under the [g]enuine
              26      [d]ispute doctrine.” Id. at 8. To support this proposition, defendant cites a variety of cases when
              27      the court granted defendants’ motions for summary judgment and dismissed the plaintiffs’
              28      respective bad-faith claims. See, e.g., Pioneer Chlor Alkali Co., 863 F. Supp. 1237; Gutting v.

James C. Mahan
U.S. District Judge                                                    -4-
                1     Am. Family Fin. Services, Inc., No.: 2:15-cv-02216-GMN-CWH, 2017 WL 1159722, at *4 (D.
                2     Nev. Mar. 28, 2017); Williams v. Am. Family Mut. Ins. Co., No. 2:09–CV–00675–KJD–VCF,
                3     2012 WL 1574825 (D. Nev. May 2, 2012); Brandau v. Am. Family Mut. Ins. Co., No. 2:05-cv-
                4     0048-KJD-PAL, 2006 WL 1663557, at *2 (D. Nev. June 14, 2006).
                5            But this case does not come before the court on a motion for summary judgment.
                6     Defendant moves to dismiss plaintiff’s bad faith claim at the onset of litigation. This court’s
                7     holding in Tracey v. Am. Family Mut. Ins. Co. is instructive. No. 2:09-CV-01257-GMN, 2010
                8     WL 3613875 (D. Nev. Sept. 8, 2010). In Tracey, plaintiff was involved in a vehicle collision,
                9     but defendant disputed plaintiff’s valuation of the claim. Id. In particular, defendant argued that
              10      injuries plaintiff complained about predated the accident. Id. This court explained as follows:
              11                     Although there may legitimately be a dispute over whether the
                                     injury is unrelated to the loss or treatment was unreasonable, there
              12                     still exist material facts that may lead a jury to conclude that
                                     [d]efendant’s assertions are unreasonable because it failed to
              13                     investigate the claim properly. The [d]efendant is making a factual
                                     assertion that the injury was either unrelated to the loss or the
              14                     treatment was unreasonable. However, if the [d]efendant did not
                                     reasonably investigate the claim before making this assertion, then
              15                     the genuine dispute is not in fact genuine. The genuine dispute
                                     rule does not relieve an insurer from its obligation to thoroughly
              16                     and fairly investigate, process, and evaluate the insured’s claim.
                                     A genuine dispute exists only where the insurer’s position is
              17                     maintained in good faith and on reasonable grounds.
              18
                      Id. at *3 (internal citations and quotation marks omitted).
              19
                             Plaintiff’s argument under the genuine dispute doctrine rests on an assumption: that there
              20
                      is a genuine dispute as to the value of plaintiff’s UIM claim. But if defendant’s valuation was
              21
                      unreasonable, the dispute as to value is not “genuine,” and the genuine dispute doctrine does not
              22
                      apply. Feldman, 322 F.3d at 669 (“Under Guebara, a genuine dispute does not exist where there
              23
                      is evidence that the insurer failed to conduct a thorough investigation” (citing Guebara v.
              24
                      Allstate Ins. Co., 237 F.3d 987, 994 (9th Cir. 2001)).
              25
                             There are no facts before the court regarding defendant’s investigation into plaintiff’s
              26
                      claim. Defendant does not provide any justification for its $25,000 valuation. Defendant does
              27
                      not even argue that its $25,000 valuation is reasonable. Instead, defendant summarily argues that
              28

James C. Mahan
U.S. District Judge                                                   -5-
                1     “a dispute in valuation is never sufficient to meet the required element of subjective wrongdoing
                2     on the part of the insurance carrier.” (ECF No. 9 at 4).
                3            Plaintiff has pleaded sufficient facts to justify discovery in order to test plaintiff’s
                4     assumption. Plaintiff alleges, albeit inartfully, that defendant’s $25,000 offer was unreasonable,
                5     and it should have tendered its UIM policy limits in light of plaintiff’s “extensive medical special
                6     damages and the nature and extend of his injuries . . . .” (ECF No. 1-1 at 4). The court notes that
                7     plaintiff’s complaint alleges only that his damages are “in excess of $15,000” in compliance with
                8     Nevada law.2 See Nev. R. Civ. P. 8(a)(4) (“[I]f the pleader seeks more than $15,000 in monetary
                9     damages, the demand for relief may request damages ‘in excess of $15,000’ without further
              10      specification of the amount.”).       Indeed, when removing the instant action, defendant
              11      acknowledged that “[p]laintiff claims that he is entitled to the policy limits under the
              12      [u]nderinsured [m]otorist (UIM) policy [d]efendant issued to non-party, Done Right Plumbing,
              13      Inc., which [d]efendant represents are $1,000,000.” (ECF No. 1 at 2).
              14             Keeping with Ninth Circuit authority, the court finds that the reasonableness of
              15      defendant’s valuation is a determination to be made at summary judgment. Feldman, 322 F.3d at
              16      669.   Accordingly, the court finds that there is a basis for plaintiff’s bad faith claim if
              17      defendant’s investigation or valuation of plaintiff’s UIM claim was unreasonable.
              18             The court next considers whether the bad faith claim is premature. Defendant points out
              19      that, under Nevada law, “[u]ntil the insured has established ‘legal entitlement,’ no claim for bad
              20      faith will lie.” Pemberton v. Farmers Ins. Exch., 858 P.2d 380, 384 (Nev. 1993). Thus,
              21      defendant argues that bad faith claims must be brought after plaintiff prevails on its breach of
              22      contract claim. (ECF No. 6 at 10–12).
              23             The court disagrees. “‘Legal entitlement’ has been interpreted to mean that the ‘insured
              24      must be able to establish fault on the part of the uninsured motorist which gives rise to the
              25      damages and to prove the extent of those damages.’” Pemberton, 858 P.2d at 384 (citations
              26      omitted).   Thus, plaintiff could feasibly show that defendant’s investigation was fatally
              27
              28             2
                                Plaintiff indicates in his opposition that his damages are in excess of $700,000. (ECF
                      No. 7 at 3–4).
James C. Mahan
U.S. District Judge                                                  -6-
                1     deficient—and, consequently, its valuation was done in bad faith—which would prove fault.
                2     See, e.g., Schmall v. Gov't Employees Ins. Co., 240 F. Supp. 3d 1093, 1097 (D. Nev. 2016) (“The
                3     use of an independent medical expert to review a case is an indication of good faith.”); Tracey,
                4     2010 WL 3613875, at *3 (“In this case, there are a number of material issues that may lead a jury
                5     to conclude that [defendant] was unreasonable in investigating the claim.”).
                6            Thus, the court finds that the bad faith claim is not premature. Defendant’s motion to
                7     dismiss is denied as to the bad faith claim.
                8            2. Unfair Claims Practices Act
                9            As it pertains to plaintiff’s claim under Nevada’s Unfair Claims Practices Act, defendant
              10      argues that plaintiff’s allegations “are a rote recitation from the statute.” (ECF No. 6 at 9). In
              11      response, plaintiff provides a “[s]ummary of Nevada’s [b]ad [f]aith [l]aw [a]gainst [i]nsurers,”
              12      which includes a block quote of Nevada Revised Statute § 686A.310. (ECF No. 7 at 5–6).
              13      Plaintiff does not address the factual sufficiency of its complaint as it pertains to this claim. See
              14      generally id.
              15             Ordinarily, “[t]he failure of an opposing party to file points and authorities in response to
              16      any motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes
              17      a consent to the granting of the motion.” LR 7-2(d). Moreover, this court has held this rule
              18      applies in cases such as here when a party fails to address a portion of the moving party’s
              19      motion. Moore v. Ditech Fin., LLC, No. 2:16-CV-1602-APG-GWF, 2017 WL 2464437, at *2
              20      (D. Nev. June 7, 2017), aff’d, 710 F. App’x 312 (9th Cir. 2018) (holding that the plaintiff
              21      “conceded to dismissal” of a claim “by failing to oppose the defendants’ arguments on this point
              22      in their motion to dismiss” (emphasis added)).
              23             Thus, plaintiff concedes that his Unfair Claims Practices Act should be dismissed. The
              24      court nonetheless examines the sufficiency of plaintiff’s complaint. The court finds that the
              25      allegations supporting this claim amount to a mere recital of the statute, which is not enough to
              26      survive a motion to dismiss. Iqbal, 556 U.S. at 678–79.
              27             For instance, plaintiff alleges—without factual support—that defendant “failed to
              28      acknowledge and act reasonably promptly upon communications with respect to claims arising

James C. Mahan
U.S. District Judge                                                    -7-
                1     under insurance policies, as prohibited by NRS § 686A.310(1)(b).” (ECF No. 1-1 at 8). Plaintiff
                2     also alleges—again, without any factual basis—that defendant “failed to adopt and implement
                3     reasonable standards for the prompt investigation and processing of claims arising under the
                4     insurance policy as prohibited by NRS § 686A.310(1)(c).” Id. Plaintiff then goes on recite
                5     subsections (d), (e), (f), and (g).3 Id at 8–9
                6              Accordingly, the court grants defendant’s motion as to plaintiff’s Unfair Claims Practices
                7     Act claim.
                8           B. Motion to bifurcate/sever and stay
                9              The court now considers whether the bad faith claim should be tried separately from the
              10      breach of contract claim. Federal Rule of Civil Procedure 42(b) provides that the court can order
              11      a separate trial “[f]or convenience, to avoid prejudice, or to expedite and economize” the
              12      proceedings. Fed. R. Civ. P. 42.
              13               Defendant emphatically argues that this case is a dispute regarding valuation. (ECF No.
              14      6).    Defendant also argues that “[p]laintiff’s bad faith claims are premature and must be
              15      dismissed, or in the alternative, severed and stayed pending determination of the valuation
              16      issue.” Id. at 11. Defendant relies on Carter v. State Farm Mut. Auto. Ins. Co., No. CV-S-96-
              17      142-LDG(RLH), 1996 WL 901286, at *2 (D. Nev. Nov. 4, 1996), to support this proposition. In
              18      Carter, the court interpreted Pulley v. Preferred Risk Mutual Ins. Co., 897 P.2d 1101, 1103 (Nev.
              19      1995). In particular, the Carter court relied on the following excerpt of the Nevada Supreme
              20      Court’s opinion:
              21                      The district court erred in its conclusion that appellants’ action for
                                      bad faith existed in April, 1991, when they filed the first case.
              22                      Rather, the transaction giving rise to the bad faith tort action did
                                      not occur until after the first case for benefits under the contract
              23                      had been settled, i.e., until after [the insurer] refused to pay the
                                      arbitration award.
              24
              25
              26
                               3
                                Interestingly, plaintiff summarily claims that defendant violated subsection (n) but
              27      makes no further mention of that subsection. (ECF No. 1-1 at 8 (“Defendant[’s] . . . deliberate
                      delay in paying benefits due to [p]laintiff is in direct violation of both the Nevada Insurance
              28      Regulations and NRS 686A.310, including, but not limited to Sections 1, subsections (b), (c), (e),
                      (f) and (n).”).
James C. Mahan
U.S. District Judge                                                    -8-
                1     Carter, 1996 WL 901286, at *2. The Carter court then concluded that this language necessarily
                2     meant that bad faith claims develop only after the underlying contract claim is adjudicated. Id.
                3              This court, like the court in Drennan v. Maryland Cas. Co., 366 F. Supp. 2d 1002, 1007
                4     (D. Nev. 2005), disagrees. In Drennan, the court noted as follows:
                5                     Martin cited Pulley v. Preferred Risk Mut. Ins. Co., for the notion
                                      that “the transaction giving rise to a bad faith tort action does not
                6                     occur until after the first case for benefits under the contract has
                                      been settled.” In Pulley, the facts upon which the bad faith claim
                7                     was based did not occur until after the coverage claim was
                                      resolved. To thereafter substitute the verb “does” for “did” in the
                8                     passages alters its meaning from a statement of operative fact to a
                                      rule of law.
                9
              10      Drennan, 366 F. Supp. 2d at 1007 (citations omitted).
              11               Thus, this case is factually distinguishable from Pulley. The issue of valuation in this
              12      case potentially arises from defendant’s investigation of plaintiff’s UIM claim. Thus, the issue
              13      of valuation—which the defendant repeatedly notes is the heart of this case—embraces the same
              14      issues as the breach of contract claim. The court therefore finds that judicial economy and
              15      convenience are served by denying defendant’s motion to bifurcate. The court further finds that
              16      the jury will be able to competently consider the evidence of value and determine whether there
              17      is, in fact, a genuine dispute as to value or whether defendant acted in bad faith.
              18               Accordingly, the court denies defendant’s motion to bifurcate/sever and stay.
              19      IV.      Conclusion
              20               The court dismisses plaintiff’s unjust enrichment and Unfair Claims Practice Act claims.
              21               The court denies defendant’s motion as to plaintiff’s bad faith claim.
              22               The court further denies defendant’s motion to bifurcate/sever and stay the bad faith
              23      claim.
              24      ...
              25      ...
              26      ...
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                   -9-
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion to
                3     dismiss or, in the alternative, bifurcate and stay plaintiff’s bad faith claim (ECF No. 6) be, and
                4     the same hereby is, GRANTED in part and DENIED in part, consistent with the foregoing.
                5            DATED December 9, 2019.
                6
                                                                   __________________________________________
                7                                                  UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 - 10 -
